Citation Nr: 1725726	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  05-34 148	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for myofascial pain syndrome prior to February 6, 2014, and to a rating in excess of 40 percent thereafter on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990, October 1990 to May 1991, and October 1997 to January 2004.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2004 and August 2009 of Department of Veterans Affairs (VA) Regional Offices (ROs).  

Historically, a March 2011 Board decision (1) denied a rating in excess of 10 percent for lumbar spondylosis, (2) denied a compensable rating for allergies with chronic sinusitis, and (3) determined that further consideration of a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was not warranted pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) which entered an April 2012 Memorandum Decision that set aside and remanded that part of the March 2011 Board decision that in effect determined that the Veteran was not entitled to a TDIU award.  The portions of the March 2011 Board decision denying an increased rating for lumbar spondylosis and a compensable rating for allergies with chronic sinusitis were affirmed by the Court.  

The Veteran perfected an appeal from an August 2009 rating decision as to the issue of an increased rating for myofascial pain syndrome, rated at 10 percent disabling.  

In February 2013 the Board remanded the issues of (1) entitlement to a rating in excess of 10 percent for myofascial pain syndrome, and (2) entitlement to a TDIU rating for additional development.  

A Videoconference hearing before the undersigned Veterans Law Judge of the Board was held in April 2016.  A copy of the transcript has been associated with the claims file. 

An August 2016 Board decision denied a rating in excess of 10 percent for myofascial pain syndrome prior to February 6, 2014, but granted a schedular rating of 40 percent effective February 6, 2014, date of VA examination.  Referral of the claim for an increased rating for myofascial pain syndrome on an extraschedular basis was denied.  The claim for a TDIU rating was remanded for development.  

Thereafter, a September 2016 rating decision effectuated the Board's granted a 40 percent schedular rating for myofascial pain syndrome, and also granted a TDIU rating as well as basic eligibility to Dependents' Educational Assistance, all effective February 6, 2014.  

The Veteran appealed the August 2016 Board decision to the Court which entered an Order in March 2017 stating that "the motion for partial remand is granted" and that the "matter identified in the JMPR [Joint Motion for Partial Remand] is remanded [] for action consistent with the terms of the joint motion" and "[t]he appeal as to the remaining issue is dismissed."  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMPR it was stated that "[t]he parties do not wish to disturb the Board's decision insofar as it granted a rating of 40%, but no higher, from February 6, 2016, for myofascial pain syndrome."  

The parties agreed that with respect to error in the August 2016 Board decision that "the Board did not fully consider whether the issue of consideration of an extraschedular rating for service-connected myofascial pain syndrome is inextricably intertwined with the issue of entitlement to TDIU."  It was noted that "[u]nder Brambley v. Principi, the Court held it was inconsistent to determine that an appellant's records were insufficient to permit adjudication of his TDIU claim but sufficient to find that extraschedular ratings were precluded.  17 Vet. App. 20, 24 (2003)."  Rather, "[t]he Court held that 'both adjudications require a complete picture of the appellant's service-connected disabilities and their effect on his employability.'  Id (alteration in original)."  

It was concluded that "[f]or these reasons, the Board's [August 2016] decision as to whether Appellant was entitled to extraschedular consideration for myofascial pain syndrome should be vacated and remanded.  On remand, the Board should consider whether referral for extraschedular consideration is warranted based on the development of the TDIU claim."  

"Second[ly], the parties agree[d] the Board should address whether the combined effects of his service-connected disabilities create a unique disability picture, such that referral for extraschedular consideration was warranted."  

Factually, it was noted in the JMPR that in a letter dated April 25, 2016, Appellant's wife stated Appellant was in pain due to his disabilities, including temporomandibular joint (TMJ) disorder and that his anxiety disorder1 was affected by his level of pain.  Also, at his April 26, 2016, Board hearing, he testified that his anxiety caused a lot of grinding and that the pain due to grinding and clenching of his teeth resulted in headaches and impacted his ability to chew his food. 

It was concluded that "the Board determined that referral for extraschedular consideration was not warranted for the individual disability on appeal, service-connected myofascial pain syndrome, but did not address evidence of record relating to the combined effects of Appellant's service-connected disabilities.  On remand, the Board should consider whether the combined effects of Appellant's service-connected myofascial pain syndrome and his anxiety disorder warrant referral for extraschedular consideration."  

From the foregoing, it can be seen that, while not clearly phrased, the agreement that "[t]he parties do not wish to disturb the Board's decision insofar as it granted a rating of 40%, but no higher, from February 6, 2016, for myofascial pain syndrome" could be construed to mean that the matter of entitlement on a schedular basis to a rating in excess of 10 percent prior to February 6, 2014, was a matter for the Board to readjudicate following the Court's remand.  

However, in light of the fact that the only two allegations of error in the 2016 Board decision addressed specifically and only the matter of referral of the claim for an increased rating for myofascial pain syndrome for extraschedular consideration, it must be concluded that the matter of entitlement to a schedular rating in excess of 10 percent prior to February 6, 2014, has not been vacated by the Court.  

In other words, and particularly in light of the RO's grant of a TDIU rating, the only matter now before the Board is entitlement to a rating in excess of 10 percent for myofascial pain syndrome prior to February 6, 2014, and to a rating in excess of 40 percent thereafter on an extraschedular basis.  Moreover, nowhere in the JMPR were any schedular rating criteria cited or addressed.  Also, the JMPR quoted only from that portion of the 2016 Board decision which addressed extraschedular consideration.  And, as noted above, the JMPR cited and relied upon the recent decision of in Yancy, Id., as it address extraschedular consideration.  The JMPR flatly stated that "[o]n remand, the Board should consider whether referral for extraschedular consideration is warranted based on the development of the TDIU claim."  

Citing as authority, the JMPR stated that "[t]he provisions of 38 C.F.R. § 3.321(b)(1) provide that referral for extraschedular consideration may be based on the collective impact of multiple service-connected disabilities 'when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.'  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016)'."  

The Court's holding in Yancy, Id., was based upon a prior decision by the U.S. Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  However, the Board notes that the holding in Yancy, Id., further stated, although not quoted in the JMPR, that "although Johnson requires the Board, in certain cases, to discuss the collective  [sic] impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual [sic] schedular or extraschedular ratings."  

In Yancy, Id, the Court further stated that:

Although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lack jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Yancy, at 496.  

Nevertheless, in the JMPR it was stated that "[o]n remand, the Board should consider whether the combined effects of Appellant's service-connected myofascial pain syndrome and his anxiety disorder warrant referral for extraschedular consideration."  

TDIU

In this regard, the Veteran's service-connected disabilities are: an unspecified anxiety disorder (previously rated as posttraumatic stress disorder (PTSD); an adjustment disorder with mixed emotional features; and as an anxiety disorder, not otherwise specified (NOS), rated 30 percent from January 13, 2004 to January 9, 2015; and as 50 % disabling since January 9, 2015; myofascial pain syndrome, rated 10 percent from February 22, 2005, and 40 percent since February 6, 2014; urticaria and dermatitis, rated 10 percent from February 22, 2005 and as 30 percent since January 9, 2015; lumbar spondylosis, rated 10 percent from January 13, 2004, and as 20 percent from October 13, 2010; postoperative degenerative changes and hallux valgus of the right great toe, rated 10 percent from January 13, 2004; postoperative hallux valgus of the left great toe, rated 10 percent from January 13, 2004; chronic left hip strain, rated 10 percent from January 13, 2004; bilateral dry eye syndrome, rated 10 percent from January 13, 2004; postoperative residuals of hammer digit, with tender scar, of the right fifth toe, rated 10 percent from January 13, 2004 to October 14, 2010; tender scars, as postoperative residuals of the right great toe and right fifth toe, rated 10 percent from January 13, 2004; dermatitis, rated 10 percent from January 13, 2004 to January 9, 2015; tinnitus, rated 10 percent from February 22, 2005; postoperative hammertoe of the right fifth toe, rated noncompensably disabling since January 13, 2004; allergies and chronic sinusitis, rated noncompensably disabling from January 13, 2004 to January 9, 2015; chronic sinusitis, rated noncompensably disabling from January 9, 2015; allergic rhinitis (previously rated as allergies and chronic sinusitis) rated noncompensably disabling since January 9, 2015; residuals postoperative scars of the right great toe and right fifth toe, associated with postoperative hallux valgus of the left great toe, rated noncompensably disabling since January 9, 2015.  

These have resulted in a combined disability evaluation of: 70 percent from January 13, 2004 (including a bilateral factor of 2.7 percent); 80 percent from February 22, 2005 (including a bilateral factor of 2.7 percent); and 90 percent from February 6, 2014 (including a bilateral factor of 2.7 percent).  A TDIU rating has been in effect since February 6, 2014.  

As to extraschedular consideration under 38 C.F.R. § 3.321(b)(1), generally, evaluating a disability is done either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

As noted, Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)) held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  

The Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  

However, in this case, the Veteran has been awarded a schedular TDIU rating as of February 6, 2014, and, so, since that time there is no "gap" to be filled in by an extraschedular rating based on multiple service-connected disorders, within the meaning of the Federal Circuit's decision in Johnson v. McDonald, supra.  So, analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) since then is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

In fact, entitlement to a TDIU rating was awarded by the September 2016 rating decision, which was prior to the March 2017 JMPR.  However, the JMPR did not instruct that the case should be remanded for a potential extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  

In light of the foregoing, the matter of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) should also be referred to the Director of Compensation Services.  This should include consideration of potential entitlement to an extraschedular evaluation on the basis of the service-connected myofascial pain syndrome alone, and also entitlement to an extraschedular evaluation on the basis of the collective impact of all of the Veteran's service-connected disabilities.  See Johnson, 762 F.3d 1362 (Fed. Cir. 2014).  



Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should refer the matter of entitlement to a rating in excess of 10 percent for myofascial pain syndrome prior to February 6, 2014, and to a rating in excess of 40 percent thereafter on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

This must include consideration of, alternatively, (a) an extraschedular rating on the basis solely of the service-connected myofascial pain syndrome, and (b) consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of all service-connected disabilities.  

2.  Thereafter, in light of any additionally submitted evidence during this appeal, and following all development requested herein including referral of the above mentioned matters to the Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), readjudicate the claim.  

3.  If the claim remain denied issue an SSOC to the Veteran and his representative and provide them with the appropriate period of time within which to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

